Case 2:21-cr-00043-Z-BR Document 29 Filed 08/16/21 Page 1of1 PagelD 68

 

a US. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT. ®" STEED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS 2
AMARILLO DIVISION AUG 16 2021

CLERK. U.S. DISTRICT CO

 
 
 

 

 

 

 

UNITED STATES OF AMERICA § By) .
Plaintiff,

v. 2:21-CR-43-Z-BR-(1)

STEVEN VAUGHN GEOPFERT
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 29, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Steven Vaughn Geopfert filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Steven Vaughn Geopfert was knowingly and voluntarily entered;
ACCEPTS the guilty plea of Defendant Steven Vaughn Geopfert; and ADJUDGES Defendant
Steven Vaughn Geopfert guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August b , 2021.

 

MAZTHEW J. [KACSMARYK
ITED STATES DISTRICT JUDGE
